Fisher, J.,
delivered tbe opinion of tbe court.
This was a petition filed by the creditors of an estate, in the Probate Court of Jasper county, against the administrator of said estate, alleging tbe securities of tbe administrator to be insolvent, and praying that be might be required to give other security. Tbe administrator demurred to tbe petition, and tbe court overruled tbe demurrer, from which order this appeal has been prosecuted.
It is said that the petition does not aver that tbe petitioner’s judgment has not been paid. Tbe judgment was recovered in October, 1855, and tbe petition was filed in June, 1856. No presumption of payment could arise till after a year and a day from tbe recovery of the judgment, and this disposes of this cause of demurrer. As to tbe other cause of demurrer, that tbe petition does not show that tbe judgment had been presented to the commissioner of insolvency — it is sufficient to state that tbe time for tbe presentation of claims does not appear to have elapsed.
■ Judgment affirmed.